Citation Nr: 0806096	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May to October 1999 and from February 2002 to July 
2003 in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In accordance with the veteran's request, the veteran was 
scheduled for a Travel Board hearing in May 2007.  In a 
statement received in April 2007, the veteran withdrew the 
hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in January 2006, the veteran reported that he 
received additional VA medical treatment for his claimed 
disorders.  He asked that those records be obtained and 
considered in conjunction with his pending claims.  There is 
no indication in the claims folder that the RO attempted to 
retrieve those records.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The RO must therefore obtain 
any outstanding VA treatment records as they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of these claims.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent VA medical treatment records.  
All attempts to procure records should be 
documented in the file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request that he 
submit the outstanding evidence.

2.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for a right knee 
disability, a back disability, and a left 
shoulder disability.  If the 
determination of any of these claims 
remain unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



